DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 10/22/2019 these drawing are acceptable by the examiner.

            Restriction/Election
Applicant elected group I, claims 1-8 and 11-18 without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 11-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2019/0384047 A1) in view of Molchanov et al. (US 2018/0365532 A1).
Regarding claims 1 and 12. Johnson teaches a method of generating a neural network model, the method comprising:
inputting unlabeled input data to a first neural network model (Paragraph [0056] teach processor use neural network to apply on the unlabeled image); obtaining prediction results corresponding to the unlabeled input data based on the first neural network model (Paragraphs [0052], [0075] teach obtain the prediction of unlabeled image data).
Johnson is silent on
generating a second neural network model based on the prediction results and a degree of distribution of the prediction.
In an analogous art, Molchanov teaches
generating a second neural network model based on the prediction results and a degree of distribution of the prediction (Paragraphs [0060-0062] teach multi neural network system wherein the second neural network generating the predicted landmark location). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Johnson with Molchanov’s system such that generating a second neural network model based on the prediction results and a degree of distribution of the prediction in order to provide clear and accurate identify an image of human face.
Regarding claims 4 and 15, Johnson and Molchanov teach the method of claim 1, Molchanov teaches wherein the generating the second neural network model comprises:
training the second neural network model based on a value obtained by multiplying the prediction results of the first neural network model by distribution information of the prediction results (Paragraphs [0061-0062], [0065]).
Regarding claims 5 and 16. Johnson and Molchanov teach the method of claim 1, Molchanov teaches wherein the training comprises:
 	training the second neural network model by applying a weight to the prediction results, the weight being proportional to distribution information of the prediction results (Paragraphs [0038], [0053]).

 	Regarding claim 8. Johnson and Molchanov teach the method of claim 1, Molchanov teaches wherein the generating comprises generating the second neural network model that corresponds to a result of on-device learning based on the first neural network model or a result of domain adaptation based on the first neural network model (Paragraphs [0061-0062]).

Claim(s) 2-3, 7, 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2019/0384047 A1) in view of Molchanov et al. (US 2018/0365532 A1) and further view of Ray et al. (US 2019/0206090 A1).
Regarding claims 2 and 13. Johnson and Molchanov teach the method of claim 1, but is silent on wherein the first neural network model comprises a plurality of nodes, and
the obtaining comprises:
randomly dropping out at least a portion of the plurality of nodes of the first neural network model to repeatedly obtain the prediction results corresponding to the unlabeled input data.
In an analogous art, Ray teaches
randomly dropping out at least a portion of the plurality of nodes of the first neural network model to repeatedly obtain the prediction results corresponding to the unlabeled input data (Paragraphs [0201], [0207-0208], teach the training process repeated wherein different nodes with different portion data).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Johnson and Molchanov with Ray’s system such that at least a portion of the plurality of nodes of the first neural network model to repeatedly obtain the prediction results corresponding to the unlabeled input data in order to conserve data and efficiency communication.

 	Regarding clams 3 and 14. Johnson, Molchanov and Ray teach the method of claim 2, Ray teaches wherein the obtaining comprises:
 	obtaining an average of the repeatedly obtained prediction results; and determining a pseudo label of the unlabeled input data based on the average of the prediction results (Paragraphs [0279-0280]).

 	Regarding clams 7 and 18. Johnson and Molchanov teach the method of claim 1, further Ray teaches wherein the obtaining comprises, in response to the unlabeled input data being voice:
 	recognizing the voice included in the unlabeled input data (Paragraph [0280]).

 	Claim(s) 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2019/0384047 A1) in view of Molchanov et al. (US 2018/0365532 A1) and further view of Frossard et al. (US 2019/0147610 A1).
Regarding claims 6 and 17. Johnson and Molchanov teach the method of claim 1, but is silent on wherein the obtaining comprises, in response to the unlabeled input data being an image: 
 	predicting a class of an object included in the unlabeled input data; and
predicting a bounding box for detecting the object included in the unlabeled input data.
     	In an analogous art, Frossard teaches
 	predicting a class of an object included in the unlabeled input data; and
predicting a bounding box for detecting the object included in the unlabeled input data (Paragraphs [0023-0024], [0059] teach bounding box).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Johnson and Molchanov with Frossard’s system such that predicting a bounding box for detecting the object included in the unlabeled input data in order to provide a quickly determine and/or detected and images/objects.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641